                           1:18-cv-01137-CSB # 42           Page 1 of 4
                                                                                                       E-FILED
                                                                   Monday, 19 November, 2018 08:50:19 AM
                                                                              Clerk, U.S. District Court, ILCD

                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE CENTRAL DISTRICT OF ILLINOIS

BRANDON FABIAN,                                               )
                                                              )
                       Plaintiff,                             )
                                                              )         Case No. 18-CV-1137
       vs.                                                    )
                                                              )            JURY DEMAND
JOHN BALDWIN, et al.,                                         )
                                                              )
                       Defendants.                            )

 ANSWER AND AFFIRMATIVE DEFENSES FOR DEFENDANTS BALDWIN, MILLER,
RODRIGUEZ, ZOOK, BAYLER, BAILEY, BERRY, BROWN, EILTS, KOCHEL, SCHMELTZ,
MELVIN, SNYDER, HOLTE, SIMPSON, PRENTICE, MOSS, EDWARDS, TAYLOR, DIERS,
                    ANDERSON, PFISTER & SANDLIN

       NOW COME Defendants, JOHN BALDWIN, KYLE MILLER, ANTHONY RODRIGUEZ,

JOHN ZOOK, TRAVIS BAYLER, CURTIS BAILEY, JAMES BERRY, CHAD BROWN, JEFF

EILTS, GREG KOCHEL, BRIAN SCHMELTZ, MICHAEL MELVIN, ROBERT SNYDER, SCOTT

HOLTE, SHARON SIMPSON, SUSAN PRENTICE, ANDREA MOSS, ANDREW EDWARDS,

GLADYSE TAYLOR, JOEL DIERS, TERRI ANDERSON, RANDY PFISTER and KATHLEEN

SANDLIN, by and through their attorney, LISA MADIGAN, Illinois Attorney General, and

pursuant to the Court’s Merit Review Order of June 6, 2018, [Doc. 11], provides the following

Answer and Affirmative Defenses to Plaintiff’s Complaint, [Doc. 1], stating as follows:

         ALLEGATIONS ENUMERATED IN COURT ORDER DATED June 6, 2018
                               [DOC. 11]

   1. Pursuant to its merit review of the Plaintiff’s Amended Complaint under 28 U.S.C. §

1915(A), the Court found that Plaintiff stated three claims: (1) a retaliation claim in violation of

his First Amendment rights; (2) a Due Process claim based upon the inadequate procedural

protections afforded to him at his disciplinary hearings; and (3) an Eighth Amendment claim for

conditions of confinement based upon the cell conditions in segregation.

   2. ANSWER: Defendants admit that the complaint states claims under 42 U. S. C. § 1983,

but deny that any violation of Plaintiff's First Amendment, Eighth Amendment or any other

constitutional rights occurred.
                            1:18-cv-01137-CSB # 42           Page 2 of 4



                                       REQUESTED RELIEF

       1. Defendants deny that Plaintiff is entitled to compensatory damages.

       2. Defendants deny that Plaintiff is entitled to punitive damages.

       3. Defendants deny that Plaintiff is entitled to any other relief.

                                          JURY DEMAND

       Defendants respectfully request trial by jury.

                                   AFFIRMATIVE DEFENSES

       1.      At all times relevant herein, Defendants acted in good faith in the performance of

their official duties and without violating Plaintiff’s clearly established statutory or

constitutional rights of which a reasonable person would have known. Defendants are therefore

protected from suit by the doctrine of qualified immunity.

       2.      To the extent that Plaintiff is suing Defendants for injunctive relief that is not

intended to address ongoing constitutional violations, the Eleventh Amendment and the

doctrine of sovereign immunity bar such claims.

       3.      To the extent that Plaintiff is suing Defendants for actions of a subordinate in

which Defendants were not directly involved, such claims are barred because the doctrine of

respondeat superior is not a basis for liability under 42 U.S.C. § 1983. See Gentry v. Duckworth, 65

F.3d 555, 561 (7th Cir. 1995).

       4.      To the extent Plaintiff seeks damages from Defendants in their official capacity,

Defendants are protected from liability by the Eleventh Amendment.

       5.      To the extent Plaintiff has failed to adhere to the Illinois Department of

Corrections grievance procedures, his claim should be barred for failure to exhaust his

administrative remedies prior to the initiation of this cause of action, which serves as a bar to




                                                  2
                            1:18-cv-01137-CSB # 42          Page 3 of 4



Plaintiff’s claims by the Prison Litigation Reform Act (42 U.S.C. § 1997) and Perez v. Wisconsin

Dept. of Corrections, 182 F. 3ed 532 (7th Cir. 1999).

        6.      To the extent Plaintiff’s claim is more than two years old, it is barred by the

applicable statute of limitations.

        WHEREFORE, Defendants request that this Honorable Court enter judgment in their

favor and against Plaintiff, FABIAN BRANDON.

 Dated: November 19, 2018                         Respectfully submitted,

 Lisa Madigan
 Attorney General of the State of Illinois        By:   s/ Tim Sullivan
 Counsel for Defendants.                                Tim Sullivan
                                                        Assistant Attorney General
                                                        Office of the Illinois Attorney General
                                                        1776 East Washington Street
                                                        Urbana, Illinois 61802
                                                        Phone: (217) 278-3331
                                                        E-Mail: TSullivan@atg.state.il.us




                                                   3
                             1:18-cv-01137-CSB # 42       Page 4 of 4



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE CENTRAL DISTRICT OF ILLINOIS


FABIAN BRANDON,                                              )
                                                             )
                         Plaintiff,                          )
                                                             )          Case No. 18-CV-1137
       vs.                                                   )
                                                             )
JOHN BALDWIN, et al.,                                        )
                                                             )
                         Defendants.                         )

       I hereby certify that on NOVEMBER 19, 2018, I electronically filed the foregoing, Answer

and Affirmative Defenses to Plaintiff’s Complaint, with the Clerk of Court using the CM/ECF

system, and I hereby certify that on that same date, I caused a copy of same to be mailed by

United States Postal Service, in an envelope fully prepaid and properly addressed, to the

following participant:

                         Fabian Brandon #B10448
                         Pontiac Correctional Center
                         Inmate Mail/Parcels
                         PO Box 99
                         Pontiac, IL 61764




                                                       By:       s/   Tim Sullivan
                                                                 Tim Sullivan
                                                                 Assistant Attorney General
                                                                 Office of the Illinois Attorney General
                                                                 1776 East Washington Street
                                                                 Urbana, Illinois 61802
                                                                 Phone: (217) 278-3331
                                                                 E-Mail: TSullivan@atg.state.il.us




                                                 4
